DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed August 11, 2022, with respect to the rejection(s) of claim 8 under Ha have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 2012/0293006).  Kim teaches a wireless power receiver (fig 13-16) that changes a characteristic of WPT in response to the comparison of a measured voltage at the load (fig 14, Vref is taken from the output of the LDO, which is the load) and a measured voltage at a location within the receiving path circuitry (Vpin is a measured voltage of the voltage at the coil (Pin is taken from coil 1310; see fig 15-16) or it may also be interpreted as the output of rectifier 1410).
Claim Objections
Claim 8 is objected to because it is unclear how “in response to measurements” would include “comparing”.  At the least, the “in response to measurements” should be “in response to a comparison of measurements”.  Such language would still be indefinite, as indicated below.  
Claim 28 is objected to because the phrase “a voltage at one of an output of a rectifier” appears to be in error.  It should be “a voltage at an output of a rectifier”.  The “one of” appears to be intended to belong at the beginning of the claim to indicate that the selection of one of the three options listed in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-12, 21-23 and 25-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “to dynamically adjust a characteristic of the WPT in response to the measurements”, and the claim also recites “including comparing a measured voltage at the load with a reference voltage, wherein the reference voltage is a measured voltage at a location within the receiver path circuitry” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claim recites “in response to the measurements”, which is broad and may include any of a variety of possible measurements.
The claim then narrowly recites one specific comparison of two distinct measurements.  The claim is indefinite because the scope of the subject matter over which the Applicants are seeking patent protection is unclear.  Are they seeking protection over changes in WPT “in response to the measurements” (generally) or must changes to WPT only be carried out because of the results of the comparison (narrowly)?
Claims 9-12, 21-23 and 25-29 are similarly rejected as they depend from, an inherent the deficiencies of, claim 8.  To overcome this rejection, the Applicants may consider the following, “and to dynamically adjust a characteristic of the WPT in response to a comparison of a measured voltage at the load with a reference voltage, wherein …”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8-12 and 21-23, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0293006) in view of Ha (US 9,742,214).
With respect to claim 8, Kim discloses an apparatus (fig 13-16; par 127-173) for a WPT receiver, the apparatus comprising: 
a power output (output of 1370 or output of LDO 1310) arranged to provide WPT-received electrical power to a load (par 131, a load is charged by 1370; the LDO also provides Vdd to “loads” including at least 1460); 
RX path circuitry (see fig 13-16; everything, except the controller, between the coil and load) coupled to the power output and to a set of at least one reception coil (1310), and to receive WPT via the set of at least one reception coil; and
controller circuitry (1320) arranged to read measurements of voltage at the load (fig 14, feedback loop 1440 measures the voltage at the output of LDO, which is the “load”), and to dynamically adjust a characteristic of the WPT in response to the measurements (see the following citation) including comparing a measured voltage at the load (output of 1440 is a measured of load voltage) with a reference voltage (output of 1450 is a measurement of voltage at a location within the RX path circuitry), wherein the reference voltage is measured at a location within the RX path circuitry. 
Kim discloses a wireless power receiver that compares measured load voltage (via 1440) and measured RX path circuitry voltage (via 1450).  The output of the comparator controls the open/closed states of switches 1330-1340 to change how the receiver acts (either as an NFC communication device or a WPT power receiver).  This change in action satisfies the broadest reasonable interpretation of “dynamically adjust a characteristic”. 
Kim does not expressly disclose the controller circuitry is arranged to read measurement of current being drawn by the load.  Ha discloses an apparatus (fig 4B, item 291; col. 10, 14-15) for a WPT receiver, the apparatus comprising: 
a power output (where power leaves 291 on its way to 298) arranged to provide WPT-received electrical power to a load (298 and/or the device it charges); 
receiver (RX) path circuitry (2913 and/or the electrical conductors connected to it) coupled to the power output and to a set of at least one reception coil (2911a), and to receive WPT via the set of at least one reception coil; and
controller circuitry (292, 293 and 2914) arranged to read measurements of voltage at the load and of current being drawn by the load (col. 14, lines 43-47), and to dynamically adjust a characteristic of the WPT in response to the measurements (col. 8, lines 49-63; col. 10, lines 21-30; col. 14, lines 47-51).
Ha discloses a wireless power receiver that measures voltage and current at its output and sends a command to the transmitter to dynamically adjust a characteristic of the wireless power (voltage or current).  
Kim and Ha are analogous because they are from the same field of endeavor, namely wireless power receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kim to include load current measurements, as taught by Ha.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  MPEP §2143(A).  The Examiner notes that the amended language of claim 8 only defines a use for the measured load voltage.  The measured load current is never used within the context of claim 8.  This makes its inclusion entirely arbitrary.  Adding unused components is an obvious modification. 
In many of the dependent claims below, the actions taken within the receiver are based on the measurements (taught by Ha).  The dependent claims have not been amended to indicate that the actions are taken because of the comparison (as amended in claim 8).  Within the combination of references, it is reasonable to conclude that Ha takes actions based on measurements and Kim takes actions based on the comparison of certain measurements. 
With respect to claim 9, Ha discloses the controller circuitry is arranged to be communicatively coupled to a WPT transmitter (via 293; see col. 14, lines 33-42), and to generate a power optimization request to the WPT transmitter that requests a change in power to be wirelessly transmitted by the WPT transmitter, the power request being based on the measurement of voltage at the load and of current being drawn by the load (col. 14, lines 47-51).  
With respect to claim 10, Ha discloses the power optimization request requests the change in power which is to reduce a voltage of the WPT to be wirelessly transmitted while substantially maintaining the same power level as was received via the WPT prior to the power optimization request such that greater current is transmitted via the WPT (col. 10, lines 21-30; col. 14, lines 33-51).  
Ha discloses that the receiver communicates both voltage and current regulation commands.  This inherently includes all possible combinations of voltage and current, including one of: lowering voltage, maintaining voltage, increasing voltage; and one of: lower current, maintaining current, increasing current.  There are nine (9) possibilities that are inherently included in the Ha disclosure (because the reference does not explicitly exclude any of them).  Thus, during the lifetime of the Ha receiver, it will request a power adjustment that includes the combination of: requesting lower voltage and requesting higher current.  As power equals voltage time current, there inherently exists a situation in which the magnitude of lowered voltage is the same as the magnitude of raised current, thereby maintaining constant power.
The claim does not recite that the controller circuitry regulates power.  Rather, the claim is directed to what is found within the power optimization request.  
In the combination analysis above, the Ha request for less voltage and more current may (by coincidence) keep the received power constant.  This is sufficient to anticipate the claim.  There is no requirement in the claim that the reference must disclose purposeful power regulation.  If the Applicants intend for the claim to be interpreted otherwise, they are invited to amend the claim to more clearly define positive control features. 
With respect to claim 11, Kim discloses the comparison includes determining whether the voltage measurement at the load is less than a reference voltage level by a2 LEGAL\56422708\1Application No. 17/152,595Reply to Restriction Requirement dated December 10, 2021predefined margin (see below).  When combined, the references teach wherein the power optimization request (send by Ha) is based on the determination of whether the voltage measurement at the load is less than the reference voltage level by a predefined margin (Ha col. 10, lines 21-30; col. 14, lines 47-51).  
Kim discloses a comparison of two voltages (load voltage, RX path circuitry voltage).  There obviously exists a threshold level at which the comparator successfully detects that the load voltage is less than the RX path circuitry voltage.  In other words, the precision of the Kim comparator determines the level of voltage difference that is required before any difference is detected (it may be 0.1v, 0.01v, 0.001v, etc.).  The Kim’s comparator precision produces the “predefined margin”.
Alternatively, Kim clearly discloses comparing its voltage measurement to “a threshold value”.  This threshold value is obviously “less than a reference voltage level by a predefined margin”.  For example, consider the threshold voltage as X, the reference voltage as Y and the predefined margin is A, where Y-X=A.  The instant the Ha voltage exceeds X, it is less than Y by the value of A.  
Comparing a voltage to a threshold is exactly the same as comparing the voltage to a threshold with a margin.  The following two statements are exactly the same: I will wear shorts when the weather outside is 70 degrees; or I will wear shorts when the weather outside is 10 degrees less than 80 degrees.  The predefined margin just shifts the threshold away from its original value, but the predefined margin keeps all functionality at the original value.   
With respect to claim 12, Ha discloses the power optimization request is further based on a determination of whether the current draw is within a defined range (col. 14, lines 43-51).  Ha determines if the current is below a threshold or above the threshold.  Thus, Ha determines if the current is within one of two ranges (below threshold, above threshold).   
With respect to claim 21, Ha discloses the controller circuitry.  Referring to it as a “microcontroller” is interpreted as being within the scope of the reference.  The term “micro” just means “small” and Ha’s controller is interpreted as being smaller than other controllers, thereby making it “micro”. 
With respect to claim 22, Ha discloses the controller circuitry is configured to set a limit for the RX path circuitry for an amount of current drawn in response to receiving a message from a WPT transmitter indicating a power level that is available to be provided via WPT (fig 14; “Identification and Configuration Phase”; col. 24-25; namely col. 25, lines 6-12).  Ha discloses that the transmitter may generate a contract that includes “limits of parameters determining a power transfer characteristic” (col. 25, lines 10-12).  These power transfer characteristics are defined as frequency, voltage and/or current (see at least col. 8, lines 9-13).  
With respect to claim 23, Ha discloses the controller circuitry is configured to negotiate with the WPT transmitter for a new operating point for the WPT (fig 14; after a power transfer phase, the controller can re-enter negotiations that occur within the ID and configuration phase; see col. 25, lines 62-65).  
With respect to claim 25, Ha discloses the controller circuitry is configured to transmit a specified voltage to be transmitted by the WPT transmitter responsive to the measurements (col. 14, lines 42-51; col. 25, line 62 to col. 26, line 6).  
In column 14 (lines 42-51), Ha explicitly requests for a specific change in voltage because of its sensed voltage is above a threshold.  In the second citation (col. 25-26), there are two types of specific voltage commands in this disclosure.  First, Ha’s receiver sends a request to renegotiate power transfer conditions “when it is required a larger or smaller amount of power than the currently transmitted power amount“.  Asking for more/less power is interpreted as including “a specified voltage”, as power equals voltage times current.  The “increment” in claim 26 indicates that the specified voltage in claim 25 is not meant to be a numerical value.  Second, Ha’s receiver can communicate to the transmitter when its battery is full, thereby ceasing wireless power transmission.  This is a request for the specific voltage of zero.   
With respect to claim 26, Ha discloses the specified voltage includes a specified increment to increase or reduce the transmitted voltage (col. 25, line 62 to col. 26, line 6).  As discussed above, Ha’s receiver can ask for more/less power and more/less voltage.  This is done in “increments”.  Even the battery full command, asking for voltage to be reduced to zero is one large increment. 
With respect to claim 28, Kim discloses the reference voltage (produced by 1450; see fig 14) is a voltage at coil antenna terminals (the voltage feeding 1450 is taken from the receiver coil 1310), a voltage at one of an output of a rectifier (1450 is connected to rectifier 1410), or a voltage at an input of a power conditioning circuitry within the RX path circuitry (1450 is connected to the input of LDO 1430; the LDO may be interpreted as “conditioning circuitry”, as this term is not defined).
The Examiner notes that the receiver coil, the rectifier, and the conditioning circuitry are not distinctly claimed as limitations.  Claim 8 recites the receiver comprises a power output, RX path circuitry (not what is in it) and a controller.  The claims do not actually claim the coil, the rectifier or the conditioning circuitry.  
With respect to claim 29, Kim discloses the comparing includes an addition or subtraction of a voltage offset value to or from one of the compared measured voltages (see fig 14).  Figure 14 shows that the feedback paths (1440, 1450) are voltage dividers.  Voltage dividers are known to divide the input voltage according to the proportion between the two resistors.  For 1440, Vref = Vin * R2 / (R1 + R2).  (Vin is the voltage from LDO to the right side of R1).  The reduction in voltage, provided by the divider, is interpreted as the subtraction of an offset value. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ha and Jia (US 2020/0343777).
Ha discloses the controller circuitry sends a voltage request to the transmitter (claim 25), but does not expressly disclose the limitations of claim 27.  Jia discloses a wireless power receiver that, during power negotiations with a transmitter, is configured to: 
request a voltage (par 74; “12v”)
receive a message from the WPT transmitter indicating an alternate proposed voltage (par 74, “9v”); 
verify whether the alternate proposed voltage is within predefined safety limits (par 74; the proposed voltage is accepted; thus, it is within safety limits), and 
to confirm or reject the alternate proposed voltage and/or to propose another proposed voltage to the WPT transmitter (par 74; the receiver accepts the 9v).
Ha and Jia are analogous because they are from the same field of endeavor, namely wireless power transfer systems with negotiations.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the alternate proposed voltage, as taught by Jia.  The motivation for doing so would have been to increase the chances of successful wireless power transfer with mismatched receiver/transmitter. 
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836